DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a radiography control apparatus comprising a hardware processor that determines whether there is an anomaly that occurred during radiography of the acquired radiographs, and on determining that there is an anomaly, performs a predetermined anomaly operation, as claimed in claim 1.  Claims 2-9 and 13 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a radiographic imaging apparatus comprising a hardware processor that determines whether an anomaly occurred when the read electrical charge was accumulated in the radiation detecting element, and on determining that there is an anomaly, performs a predetermined anomaly operation, as claimed in claim 10.  Claims 11-12 are allowed by virtue of their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagano (USPN 10,413,269 B2) discloses a radiographic image photographing system.  Hawver et al. (USPN 10,390,783 B2) disclose a digital radiography detector image readout process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



April 8, 2021